Exhibit POWER SALES CONTRACT between PUBLIC UTILITY DISTRICT NO.1 OF CHELAN COUNTY, WASHINGTON and PUGET SOUND POWER & LIGHT COMPANY THIS POWER SALES CONTRACT, made and entered into as of the fourteenth day of November, 1957, by and between PUBLIC UTILITY DISTRICT NO.1 OF CHELAN COUNTY, WASHINGTON (hereinafter called the "District"), a municipal corporation organized and existing under the laws of the State of Washington, and PUGET SOUND POWER& LIGHT COMPANY (hereinafter called the "Purchaser"), a private corporation organized and existing under the laws of the State of Massachusetts, W I T N E S S E T H WHEREAS, the District is authorized by law to own and operate an electric public utility system or systems for the purpose of furnishing the District and the inhabitants thereof and other persons, including public and private corporations within or without its limits, with electric current for all uses; and WHEREAS, the Commission of the District on the 20th day of November, 1956, adopted Resolution No.1412 providing a plan and system for the acquisition and construction of an electric utility system known as the Rocky Reach
